IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                              No. 97-10457
                          Conference Calendar



BENJAMIN A. POTTS,

                                           Plaintiff-Appellant,

versus

$161,532 IN U.S. CURRENCY
(161091); $80,190 IN U.S.
CURRENCY(161092),

                                           Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:95-MC-039-Y
                         - - - - - - - - - -
                            April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Benjamin A. Potts, federal prisoner # 17034-077, appeals

from the district court’s order granting the defendant’s motion

for summary judgment and denying Potts’ motion for summary

judgment.

     We have reviewed the record and the briefs of the parties

and affirm the district court’s order granting the defendant’s

motion for summary judgment based on Potts’ failure to show that

he has standing to sue.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.